DETAILED ACTION
Claims 1-24 have been examined and are pending.
There are no new, nor canceled claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Nathaniel Longley (62,668) on March 1, 2021.
Claim 1 of the application has been amended as follows: 

1. (Currently amended) A connecting unit for transmitting process data of an automation process of an automation system to an external data infrastructure,
wherein the connecting unit is configured as a field device for arrangement on a field level of the automation system and comprises a field bus module, a network module and an interface module, and wherein the connecting unit forwards process data without logically combining the process data to control the automation process;
wherein the field bus module is connectable to a field bus and is configured to interchange the process data via the field bus with a plurality of signal units, the plurality of signal units being connected to sensors and actuators of the automation process via field connections, the process data interchanged comprising input process data 
wherein the network module is connectable to an external data network and is configured to interchange the process data via the external data network with an external data infrastructure and in so doing to use the external data network to transmit the input process data to the external data infrastructure and to retrieve the output process data from the external data infrastructure; 
wherein the interface module is connected to the network module and to the field bus module for an interchange of the process data between the field bus module and the network module, the interface module being configured to prompt the interchange of the process data between the network module and the external data infrastructure via the external data network autonomously; and 
wherein the external data infrastructure is configured to provide at least one data-based service that processes the input process data transmitted from the plurality of signal units to the external data infrastructure via the connecting unit into the output process data to be transmitted from the external data infrastructure to the plurality of signal units via the connecting unit, the at least one data-based service of the external data infrastructure [[w]] logically combining the input process data in order to produce  the output process data, said output process data being used for controlling the automation process. 

Response to Arguments
Applicant’s amendments arguments, see pages 9-15, filed 2/24/2021, coupled with Examiner’s amendment above, with respect to the rejection of Claims 1-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1-24 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456